OPINION OF THE COURT
GOLDMAN, J.
This is an appeal from two final decisions of an Administrative Hearing Officer for the Code Enforcement Division of Dade County. The Appellant was found guilty of two violations of the false burglar alarm provisions of the Dade County Code. We reverse.
*72The County failed to produce any witness with first hand knowledge of the facts underlying the issuance of the citations and also failed to favor this Court with a brief.
The Hearing Officer found that the burglar alarm signals had been activated by attempted burglaries. His decision finding Appellant guilty was clearly erroneous and in direct contradiction to his factual findings..
Accordingly, the findings of guilty are hereby reversed.
TENDRICH, FERRO, JJ., concur.